Citation Nr: 0705560	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  05-16 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
pelvis.

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to an initial compensable rating for 
residuals of a right forearm burn. 


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1983 to 
December 1987.  The veteran also had active duty service from 
January 1990 to August 1990; his discharge from this period 
of service was under other than honorable conditions.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision of the Roanoke, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO has rendered no decision concerning whether the 
character of discharge from the veteran's second period of 
service is a bar to benefits.  The Board will assume for the 
purpose of this decision that there is no bar to benefits.


FINDINGS OF FACT

1.  The veteran does not have arthritis of the pelvis.

2.  The veteran does not have hearing loss disability in 
either ear.

3.  The veteran's residuals of a right forearm burn are 
manifested by a two inch scar; the scar is not unstable, is 
not painful on examination, and does not cause limitation of 
function. 


CONCLUSIONS OF LAW

1.  Arthritis of the pelvis was not incurred in or aggravated 
by active duty, and its incurrence or aggravation during 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2.  A hearing loss disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2006).  

3.  The criteria for a compensable rating for residuals of 
right forearm burn have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.31, 4.118, Diagnostic Codes 7802-
7805 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

With respect to the veteran's claims for service connection, 
the record reflects that the originating agency provided the 
veteran with the required notice in a July 2003 letter, prior 
to its initial adjudication of the veteran's claims.  In the 
February 2005 statement of the case, he was informed of the 
criteria for rating scars, the evidence he should submit and 
the assistance that VA would provide.  Although he was not 
specifically informed that he should submit any pertinent 
evidence in his possession, the RO has informed him of the 
evidence that would be pertinent and that he should submit 
such evidence or provide the RO with the information and any 
authorization necessary for VA to obtain the evidence on his 
behalf.  Therefore, the Board believes that he was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities for which service 
connection is sought or an effective date for a compensable 
rating for his burn scar, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
the veteran is not entitled to a compensable rating for the 
burn scar or service connection for the claimed disabilities.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claims was no more than harmless error.

The Board notes that even though the veteran is currently 
incarcerated, he is entitled to the same assistance as his 
fellow, non-incarcerated veterans.  See Bolton v. Brown, 8 
Vet. App. 185 (1995).  In this regard, the Board notes that 
the veteran has not been provided a VA examination.  The 
record reflects that the originating agency has attempted on 
several occasions to schedule the veteran for examinations 
through various means that have all been unsuccessful.  The 
Board finds that remanding the case for examinations would 
serve no useful purpose and would only  delay the case 
further as there is no reasonable possibility that such 
examinations would substantiate the claims.  The record also 
reflects that the originating agency has obtained the 
veteran's service medical records and post-service treatment 
records.  The veteran has not identified any outstanding 
evidence that could be obtained to substantiate any of the 
claims.  The Board is also unaware of any such evidence.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.


Service Connection Claims

General Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Arthritis of the Pelvis

Service medical records show that the veteran was involved in 
a motorcycle accident in October 1985.  Although he 
complained of right hip and pelvis pain, no diagnosis of a 
chronic injury was made.  Similarly, X-rays of the ribs and 
pelvis were negative for evidence of abnormalities or 
discrete fractures or dislocations.  The report of 
examination for discharge in November 1987 shows that the 
veteran's pelvis was found to be normal upon physical 
examination.  

The post-service medical evidence of record does not 
establish the presence of arthritis of the pelvis.  In this 
regard, the Board notes that the veteran's medical records 
from the Virginia Department of Corrections are included in 
the claims folder.  The records, dated from March 1991 to 
November 2003, document no treatment or diagnosis pertaining 
to the veteran's pelvis.  At his March 1991 initial 
examination he did not report a history of arthritis, nor did 
he complain of any symptomatology resulting from his in-
service motorcycle accident.  Upon physical examination, no 
pertinent defect was found.  The Board also notes that while 
the post-service medical records reflect numerous instances 
of treatment pertaining to other health conditions, such as 
right shoulder pain, they do not show that he has ever 
reported any complaints pertaining to his pelvis.

The Board has considered the veteran's statements.  While he 
might sincerely believe that he has this claimed disorder and 
that it was incurred in service, as a lay person, he is not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Accordingly, the Board must conclude that the preponderance 
of the evidence is against this claim.  


Bilateral Hearing Loss Disability

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran contends that he incurred a bilateral hearing 
loss disability as a result of his active duty service.  The 
veteran's hearing at the time of his enlistment in December 
1983 was normal.  Service medical records do not show any 
treatment for hearing loss, nor do they show that the veteran 
was found to have a hearing loss disability.  At the time of 
his examination for discharge in November 1987, the veteran 
was provided an audiogram.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
20
LEFT
15
15
10
15
10

The post-service medical records from the Virginia Department 
of Corrections show that the veteran complained of hearing 
loss in June 2003.  His physician noted that follow-up care 
would be provided if increased deterioration in the veteran's 
right ear hearing was observed.  The veteran was not 
scheduled for an audiogram, and a diagnosis of bilateral 
hearing loss was not made.  

As noted above, impairment in hearing acuity is not 
considered a disability for purposes of an award of service 
connection unless audiometric test results, including speech 
recognition scores, have reached a certain level.  While the 
hearing evaluations conducted during service showed some 
hearing loss, he was not found to have hearing loss to the 
degree required to establish the presence of hearing loss 
disability for VA compensation purposes.  In addition, 
although the veteran complained of hearing loss in June 2003, 
his physician has not scheduled him for an audiogram, nor is 
a diagnosis of bilateral hearing loss of record.  Finally, 
the Board notes that while the record contains statements 
from the veteran and his friends noting his hearing loss and 
the veteran's statements linking the hearing loss to service, 
as lay persons, they are not competent to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu, 2 Vet. App. at 494-5.  Accordingly, service 
connection is not in order for this claimed disability.  

Compensable Rating for Burn Residuals

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2006).  

In every instance in which the Rating Schedule does not 
provide for a noncompensable evaluation under a particular 
Diagnostic Code, a noncompensable evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  

The current rating criteria provide that superficial scars 
which are painful on examination or are unstable (frequent 
loss of skin over the scar) warrant a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804 (2006).  
Superficial scars that do not cause limited motion warrant a 
10 percent evaluation if they involve an area or areas of 144 
square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2006).  

Scars may also be rated based upon the limitation of function 
of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (2006).




Analysis

Service medical records show that the veteran sustained a 
second degree burn to his right forearm in May 1985.  Service 
connection with noncompensable disability rating was granted 
for the veteran's resulting scar in a June 2004 rating 
decision.  In a September 2003 statement submitted to VA, a 
friend of the veteran stated that the veteran's right arm 
scar is approximately two inches long and appears to be the 
result of a burn.  While the veteran has complained that his 
scar becomes inflamed upon use of his right arm, the 
veteran's post-service medical records from the Virginia 
Department of Corrections contain no reference to the scar.  
In fact, during his March 1991 initial examination, no 
defects of his skin were noted.  

The evidence of record clearly does not support the granting 
of a compensable rating for the veteran's right forearm burn 
residuals.  In this regard, the Board notes that the 
veteran's scar is observed by his friends to be only 2 inches 
long.  In addition, there is no objective medical evidence 
that the veteran's scar causes limitation of motion of his 
arm or is unstable or painful upon examination.  Therefore, a 
compensable rating for the veteran's residuals of a right 
forearm burn is not warranted during any portion of the 
initial evaluation period..


	(CONTINUED ON NEXT PAGE)










ORDER

Entitlement to service connection for arthritis of the pelvis 
is denied.

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to an initial compensable rating for residuals of 
a right forearm burn is denied.



______________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


